October 30, 2009 DREYFUS FUNDS, INC. - Dreyfus Discovery Fund Supplement to Prospectus dated May 1, 2009 The Board of Directors of Dreyfus Funds, Inc. (the Company) has approved, subject to shareholder approval, an Agreement and Plan of Reorganization (the Agreement) between the Company, on behalf of Dreyfus Discovery Fund (the Fund), and Dreyfus Investment Funds, on behalf of Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the Acquiring Fund). The Agreement provides for the transfer of the Funds assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Funds stated liabilities, the distribution of shares of the Acquiring Fund to Fund shareholders and the subsequent termination of the Fund (the Reorganization). It is currently contemplated that shareholders of the Fund as of December 18, 2009 (the Record Date) will be asked to approve the Agreement on behalf of the Fund at a special meeting of shareholders to be held on or about March 3, 2010. If the Agreement is approved, the Reorganization will become effective on or about April 29, 2010. A Prospectus/Proxy Statement with respect to the proposed Reorganization will be mailed prior to the meeting to Fund shareholders as of the Record Date. The Prospectus/Proxy Statement will describe the Acquiring Fund and other matters. Investors may obtain a free copy of the Prospectus of the Acquiring Fund by calling 1-800-554-4611.
